386 F.2d 451
MEDO PHOTO SUPPLY CORPORATION and Alco Photo Supply Corporation, Appellants,v.David LIVINGSTON, as President of District 65, Retail, Wholesale and Department Store Union, AFL-CIO, Appellee.
No. 231.
Docket 31707.
United States Court of Appeals Second Circuit.
Argued December 12, 1967.
Decided December 12, 1967.

Appeal from an order of the United States District Court for the Southern District of New York, Motley, J., denying appellants' motion to vacate a labor arbitration award.
Leonard L. Berliner, New York City, (Baer, Marks, Friedman & Berliner), New York City, for appellants.
Eugene G. Eisner, New York City, for appellee.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
We have affirmed in open court the decision below on the basis of Judge Motley's comprehensive opinion, reported at 274 F.Supp. 209 (S.D.N.Y.1967).